Citation Nr: 0028899	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  99-11 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for arthritis of both 
shoulders (claimed as bilateral shoulder injury).

2.  Entitlement to an increased evaluation for anxiety 
disorder, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for a hemorrhoids, 
currently evaluated as  10 percent disabling.



REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
November 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Los Angeles, California wherein the RO denied increased 
evaluations for anxiety disorder and hemorrhoids.  The 
veteran filed a notice of disagreement with the foregoing 
determination in May 1997, was issued a statement of the case 
in June 1997, and filed a statement shortly thereafter which 
is construed by the Board to be in lieu of a substantive 
appeal and accepted as such.

In February 1999 the RO affirmed the determinations 
previously entered, and denied entitlement to service 
connection for arthritis of both shoulders.

The Board notes that in January 1944 the veteran filed a 
claim for service connection for bursitis of the right 
shoulder.  In July 1972 the RO denied entitlement to service 
connection for bursitis.  The Board construes the current 
claim of entitlement to service connection for arthritis of 
both shoulders (claimed as bilateral shoulder injury) as 
unrelated to the previous adjudication.

The veteran requested a personal hearing before a Hearing 
Officer at the RO in lieu of a video-conference hearing he 
previously requested.  A transcript of the hearing is 
associated with the claims file.  


FINDINGS OF FACT

1.  The probative evidence shows that the veteran's anxiety 
disorder is productive of no more than occupational and 
social impairment due to mild or transient symptoms.

2.  The veteran does not have external or internal 
hemorrhoids with persistent bleeding and with secondary 
anemia or with fissures.

3.  The claim of entitlement to service connection for 
arthritis of both shoulders (claimed as bilateral shoulder 
injury) is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9400 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 
5107;  38 C.F.R. §§  4.7, 4.114, Diagnostic Code 7336 (2000).

3.  The claim of entitlement to service connection for 
arthritis of both shoulders (claimed as bilateral shoulder 
injury) is not well grounded.  38 U.S.C.A. § 5l07 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Anxiety Disorder

According to the pertinent evidence of record, in 
February1944 the veteran was service-connected for 
psychoneurosis hysteria and assigned a 10 percent disability 
evaluation based on a diagnosis of the same disorder while on 
active duty.  In March 1945, it was reported by rating 
decision that examination showed material improvement in his 
nervous condition and his evaluation was reduced to zero 
percent disabling.  

By rating decision of December 1972, the RO assigned a 10 
percent disability evaluation for anxiety neurosis based on a 
psychiatric examination conducted in November 1972.

VA conducted a special psychiatric examination of the veteran 
in April 1997.  During the examination he reported that he 
was trained for combat but was not sent to the Pacific 
because he was hospitalized for three weeks for a nervous 
condition and problems with sleeping.  Upon discharge from 
the hospital, he was also discharged from the service.  He 
denied any history of receiving psychiatric treatment after 
separation from the service.  He stated that he had been 
married three times, and had a son and daughter.  He also 
stated that he had been self-employed all his life in the 
jewelry business, except for one year when he worked for an 
aerospace company.  He further stated that he had been 
unemployed for the past 25 years.

On examination the veteran was alert and oriented times 3.  
His speech was soft and clear, and motor activity was normal.  
He appeared anxious, and his affect was appropriate to his 
mood.  His remote and recent memory was intact.  He was 
coherent.  

The veteran denied being paranoid or experiencing auditory or 
visual hallucinations.  He stated that he sometimes felt 
depressed due to financial problems because it is a major 
problem in his life.  He denied suicidal or homicidal 
thoughts.  He reported that his sleep was somewhat poor, and 
he slept only a few hours at night.  The examiner commented 
that he seemed more nervous and worried a lot about his 
financial situation.  He was diagnosed with anxiety disorder 
under Axis I.  His Axis IV diagnosis was psychosocial 
stressor - and complaints of having financial problems.  His 
highest adaptive level of functioning for the past year was 
reported as fair and his Global Assessment of Functioning 
(GAF) Scale was 70.

VA conducted a special psychiatric examination of the veteran 
in March 2000.  He reported that he had some money problems.  
He stated that he was now retired, but he did perform 
activities.  He further stated that his major problems were 
"lack of purpose and hatred of miscarriage of justice."  He 
also described numerous instances where he was kind to people 
and loaned them money, and they did not pay him back.  He 
stated that he had some minor trouble with concentration.  He 
sometimes felt frustrated.  He reported that he had panic 
attacks weekly, but according to the examiner, what he 
described was actually ruminating about things in his past 
life.  The examiner noted that he did not describe any 
symptoms consistent with panic disorder.  

Further, the examiner noted that the veteran did not describe 
any symptoms consistent with generalized anxiety, except for 
some frequent ruminating about things in his life and some 
money worries, especially at night when he was trying to 
sleep.  He denied delusions, auditory or visual 
hallucinations, suicidal, homicidal or paranoid ideations, 
problems with memory, depression, or impaired impulse 
control.  He stated that he sometimes lacked concentration.  
He did not have obsessive or ritualistic behavior.  He also 
stated that he did not have a current psychiatrist.

It was noted that the veteran shared a house with two other 
retired gentlemen.  They sometimes go out for meals.  His 
hobbies included going to the senior center and to Nevada.

On examination the veteran was neatly groomed.  It was noted 
that while he was waiting to see the examiner, he was 
chatting with his roommates in the waiting room.  He was 
coherent and organized, but quite tangential at times; the 
examiner noted that he could be redirected.  The 
tangentiality did not appear to the examiner to be due to any 
psychiatric disorder.  He was relevant and non-delusional.  
During the interview he did not appear to be responding to 
internal stimuli.  His mood was euthymic and his affect was 
full and animated.  He smiled, laughed frequently, and joked 
during the evaluation.  His speech was a normal rate and 
tone.  He was alert and oriented in all spheres.  His insight 
and judgment were intact.  The diagnoses were minimal 
generalized anxiety disorder and mild psychosocial stressors 
during the past year.  His GAF was 75.

The examiner commented that the veteran worried about money.  
He had a hard time sleeping at night because pain awakened 
him, and then he could not fall asleep again.  His mind 
started going over things and other events in his life.  The 
examiner further commented that he found minimal evidence of 
lack of concentration on interview and formal mental status 
examination.  The examiner noted that other than the veteran 
experiencing trouble remembering three items after 5 minutes; 
there was no evidence of any organicity.  He was quite 
healthy overall.  He was quite bright and quick during the 
interview, and appeared to have a very good time during the 
interview.  The examiner further noted that overall he did 
not see any objective evidence of anxiety or any impairment 
on a social or occupational basis due to a psychiatric 
disorder.

At his personal hearing in March 2000, the veteran testified 
the he never went for counseling for his anxiety disorder.  
Hearing Transcript (Tr.), p. 8.  He further testified that he 
never lost a job because of his anxiety because he was always 
self-employed.  He stated that he had difficulty sleeping at 
night because of his anxiety.  Tr., p. 9.  

Hemorrhoids 

According to the pertinent evidence of record, in December 
1972 the veteran was service-connected for a hemorrhoids and 
assigned a noncompensable evaluation.  The grant of service 
connection was based on evidence in service medical records, 
which showed he had a hemorrhoidectomy in September 1943.

By rating decision of June 1975 the RO increased the 
evaluation for hemorrhoids to 10 percent because he had had 
surgery sometime between August 1973 and March 1975; and 
examination showed he had mixed internal and external 
hemorrhoids.

A March 1997 VA rectal examination revealed the perianal area 
was excoriated.  The sphincter was largely loose.  There were 
hemorrhoids protruding and internal hemorrhoids were also 
present.  The diagnoses were history of constipation and 
rectal bleeding and pain, hemorrhoidectomy in 1950 and 
hemorrhoids with hemorrhoid tags at examination.

VA conducted a rectal examination of the veteran in March 
2000.  He reported that his hemorrhoids had been problematic 
since 1942 or 1943.  He also reported he had surgery in 1980, 
but the problem had persisted despite the surgery.  He 
complained of pain with bowel movements, leakage of the 
stool, and bleeding episodes approximately once per week on a 
year-round basis.  He stated that the fecal leakage was 
occasional and slight, and did not require use of pads.

On examination there was evidence of hemorrhoids.  
Sphincteric tone was good.  There were several small external 
hemorrhoid tags which were not reducible.  There was no 
bleeding but the hemorrhoids were thrombosed.  Palpation of 
the rectal wall was normal.  Palpation of the prostate was 
also normal.  The diagnosis was external hemorrhoids, status 
post hemorrhoidectomy with residuals of external thrombosed 
hemorrhoid tags and fecal leakage.  It was noted that the 
diagnosis was rendered subjectively by the veteran's history 
of many years of having hemorrhoidal bleeding problems as 
well as his history of a hemorrhoidectomy.  

The examiner noted that objectively there was a finding of 
external thrombosed hemorrhoid tags on examination and the 
condition did not affect nutrition and had not caused anemia.

Additionally, the examiner noted that the veteran's condition 
would be expected to impact mildly on the his activities of 
daily living or his usual and customary occupation.  It would 
be uncomfortable with prolonged sitting due to irritation in 
the area, and also due to the occasional fecal leakage as 
well as pain when he had constipation.

At his personal hearing in March 2000 the veteran testified 
that he had had surgery for hemorrhoids since his discharge 
from the service.  He still had problems with occasional 
flare-ups.  He had pain and sometimes bleeding.  Tr., p. 10.  
He occasionally used medication, such as Preparation H.  Tr., 
p. 11.  He had swelling, which occurred once or twice a week.  
Tr., p. 12.

Arthritis of Both Shoulders (claimed as bilateral shoulder 
injury)

Service medical records include a report of the November 1942 
examination for the purpose of enlistment, showing the 
veteran had no musculoskeletal defects.  He was hospitalized 
from October 14, 1943 to November 22, 1943.  Hospital 
treatment notes dated in October 1943 show that he complained 
on one occasion that pain in his right shoulder hurt very 
badly at times.  There was no record of treatment or of a 
diagnosis that addressed the veteran's complaint regarding 
his shoulder.

In June 1972 Dr. HDS stated, in pertinent part, that the 
veteran had been under his care for six years and was 
partially disabled and incapacitated due to a chronic 
bursitis of the right shoulder.  The doctor noted that he 
stated that the condition had existed for the past 30 years, 
and had not responded to various recognized therapy.  There 
was no mention of a bilateral arthritic condition of the 
shoulders.




In December 1975 Dr. REH stated that the veteran had been 
under his care for two months.  He noted that he was 
suffering from severe bursitis of the right shoulder with 
badly damaged ligaments causing severe pain with weakness in 
the use of his right arm.  Again there was no mention of a 
bilateral arthritic condition of the shoulders.

In April and September 1998 the veteran filed a claim for 
entitlement to service connection for a shoulder injury.  He 
asserted that while in service, part of his training required 
the shouldering of a heavy machine gun, which caused his 
shoulders to ache unbearably.  He further asserted that too 
many "shots of cortisone" worsened his suffering.  He 
stated that damage to his bone and muscle was serious.

In June 1998 Dr. RV stated that the veteran had bilateral 
advanced osteoarthritis of both shoulders with decreased 
range of motion.  It was noted that he also had atrophy of 
both deltoid muscles and marked weakness of the shoulder 
musculature.

In February 1999 the RO denied the veteran's claim for 
service connection for arthritis of both shoulders on the 
basis that the claim was not well grounded.  The veteran 
filed a timely notice of disagreement and substantive appeal 
to the RO's determination.  The veteran asserted that he 
never had arthritis problems until he was overdosed with 
cortisone injections in the service.  He stated that for 
months he had daily injections of this "bone-eating 
medication."

During VA examination in March 2000 the veteran stated that 
he recalled not sleeping well while in the hospital in-
service because he had chronic pain in his shoulders.  He 
further stated that he remembered receiving near-daily 
cortisone injections which continued for many years.  Since 
that time he had been told that his shoulders were worn down, 
and that the cortisone probably contributed to it.

At his personal hearing in March 2000 the veteran testified 
that he was never advised that he had arthritis in his 
shoulders.  X-rays of his shoulders were taken and his 
shoulder bones had been diminished, and the cause was that he 
was constantly getting cortisone in the service.  He was 
treated every day and every night for his shoulder condition.  
Tr., p. 2.  His job in the military was infantry training.  
His shoulders started hurting every night from the rigors of 
the training activities and he received cortisone shots from 
the clinic until he was discharged from the military.  Tr., 
p. 3.  He was never seen for a physical examination at 
discharge.  He received treatment during the first year after 
discharge.  He moved a lot and had about five or six doctors, 
and he did not recall what doctor he visited initially.  Tr., 
p. 4.  

The veteran stated that he was not being treated for a 
shoulder condition at that time.  A doctor hinted that it 
could have been possible that his shoulder condition were 
related to cortisone therapy while on active duty.  He worked 
as a watch repairman for almost 50 years after his discharge 
from the service.  His shoulders would occasionally bother 
him at the job.  Tr., p. 5.  He never had any physical 
therapy for his shoulder nor taken any medication.  He did 
not remember any injury to his shoulder after service, but he 
received cortisone injections for several years after 
service.  Tr., pp. 6-7.  

Criteria

Increased Evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  




Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (2000); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  


Anxiety Disorder

A 10 percent evaluation is assigned, for an anxiety disorder, 
where there is occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or when symptoms are controlled by 
continuous medication.

A 30 percent evaluation is assigned, where there is 
disability productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).






A 50 percent disability evaluation is assigned, where there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships).

A 70 percent evaluation is warranted for the veteran's 
disability where there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted for the veteran's 
disability where there is total occupational and social 
impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. 4.130, Diagnostic Code 9400 (2000).

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  

The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code, which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126 
(2000).

Hemorrhoids 

The Rating schedule for hemorrhoids, external or internal 
provides for a 10 percent evaluation where there is evidence 
of large or thrombotic hemorrhoids, which are irreducible, 
with excessive redundant tissue, and frequent recurrences.  
20 percent, which is the maximum evaluation under this 
diagnostic code, where hemorrhoids are present, with 
persistent bleeding and secondary anemia, or with fissures.  
38 C.F.R. § 4.114 (2000), Diagnostic Code 7336.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

Service Connection

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 


In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2000).


A claim will be found well grounded if there is competent 
evidence of incurrence or aggravation of a disease or injury 
in service and of continuing symptomatology since service, 
and medical evidence of a nexus between the current 
disability and the reported symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 493 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (2000).

Analysis

Increased Evaluations

Initially the Board notes that the veteran's claims for 
increased evaluations for his anxiety disorder and 
hemorrhoids are "well-grounded" within the meaning of 38 
U.S.C.A. § 5107; that is, plausible claims have been 
presented.  Murphy, supra.

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased evaluation.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The veteran's assertions concerning the severity 
of his disabilities (that are within the competence of a lay 
party to report) are sufficient to conclude that his claims 
for increased evaluations for such disabilities are well 
grounded.  King, supra.



The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991);  White v. Derwinski, 1 Vet. App. 519 (1991).

In this regard, the veteran was afforded VA psychiatric and 
rectal examinations in April 1997 and March 2000.  He also 
proffered testimony at a personal hearing March 2000 in 
support of his claims.  He has had the opportunity to submit 
additional evidence in support of his claims.  Additional 
evidence has been associated with the claims file.  The Board 
is unaware of any additional evidence that has not already 
been requested and/or obtained that is pertinent to the 
veteran's appeal.  Thus, the Board is satisfied that all 
relevant facts have been properly developed.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's anxiety disorder 
and hemorrhoids.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant a detailed 
exposition of the remote clinical histories.

Anxiety Disorder

The veteran has asserted that his anxiety disorder has 
increased in severity and warrants a disability evaluation in 
excess of the 10 percent currently assigned.  The Board 
disagrees and finds that the manifestations of the veteran's 
anxiety disorder are productive of no more than occupational 
and social impairment due to mild or transient symptoms, 
which are consistent with a 10 percent disability evaluation 
under 38 C.F.R. § 4.130, Diagnostic Code 9400 (2000).

The evidence shows that the veteran was diagnosed in-service 
with psychoneurosis hysteria.  Pursuant to a complete VA 
psychiatric evaluation in March 2000, the examiner commented 
that he did not really see any objective evidence of anxiety 
in the veteran.  Nevertheless, he rendered a diagnosis of 
minimal generalized anxiety disorder and a GAF of 75 which is 
indicative of no more than slight impairment in social and 
occupational functioning.  He also indicated that the 
veteran's problems are a result of mild psychosocial 
stressors during the past year.  Thus, the examiner's comment 
and diagnoses of the veteran's psychiatric condition supports 
that the veteran has no more than mild or transient symptoms 
of social and occupational functions.  

A 10 percent evaluation is warranted when occupational and 
social impairment, as describe above, is due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  The record shows that the VA examiner in April 
1997 assigned a GAF of 70 which is indicative of some mild 
symptoms, and it also indicates that generally the individual 
functions pretty well and has some meaningful interpersonal 
relationships.  

As noted above, the VA examiner in March 2000 assigned a GAF 
of 75 and the record shows that the veteran lives 
independently and cares for himself.  It appears that he has 
established a meaningful interpersonal relationship with his 
roommates.  He dines with his roommates and also visits the 
senior center.  In addition, he takes excursions to Nevada.

With regard to occupational tasks, the veteran has been 
retired for many years.  Based upon the foregoing, the Board 
finds that a 10 percent evaluation is appropriately assigned 
for the veteran's reported symptoms.  

In order to warrant the next higher evaluation of 30 percent, 
the evidence must show occupational and social impairment is 
due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment or 
mild memory loss.  


There is no medical evidence of such symptoms in order to 
warrant an evaluation of 30 percent.  The veteran testified 
that he never lost a job due to his anxiety because he was 
always self-employed.  The VA examiner in April 1997 did not 
attribute the veteran's reported panic attacks as consistent 
with a panic disorder.  In addition, neither the VA examiner 
in April 1997 nor in March 2000 found that the veteran 
suffered from any chronic sleep disorder due to his anxiety. 

It is not apparent from the record that the veteran has 
difficulty in establishing and maintaining effective work and 
social relationships.  He has been married three times.  
There is no evidence in the record that the dissolution of 
any of his marriages was due to his anxiety disorder.  
Moreover, there is no report that he experiences difficulty 
with work relationships due to his anxiety disorder as he has 
been retired for many years, and he stated that he has never 
lost a job due to anxiety because he always worked for 
himself.

The reported symptoms of the veteran's anxiety disorder do 
not approximate the criteria enumerated under 38 C.F.R. 
§ 4.130, General Rating Formula for Mental Disorders, for an 
evaluation in excess of 10 percent.  The Board finds that the 
above evidence demonstrates that the veteran's anxiety 
disorder more nearly approximates the criteria required for a 
10 percent evaluation.  Thus, entitlement to an evaluation in 
excess of 10 percent is not warranted.


Hemorrhoids 

The veteran's service-connected hemorrhoids are rated under 
38 C.F.R. § 4.114, Diagnostic Code 7336 which provides for a 
10 percent evaluation where there is evidence of large or 
thrombotic hemorrhoids, which are irreducible, with excessive 
redundant tissue, and frequent recurrences.  




The medical evidence in this case shows that the veteran's 
hemorrhoids are manifested by irreducible external thrombosed 
hemorrhoid tags, as reported on VA examination in March 2000, 
which the veteran asserted has been problematic since 
military service.  This symptomatology is consistent with a 
10 percent disability evaluation under 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2000).

A 20 percent evaluation, the maximum allowed under this 
diagnostic code, is warranted where hemorrhoids are present, 
with persistent bleeding and secondary anemia, or with 
fissures, and such symptomatology is not present in this 
instance.  The examiner in March 2000 noted that the 
veteran's hemorrhoids were thrombosed, but there was no 
bleeding.  He also noted that the veteran's hemorrhoids did 
not affect his nutrition, and had not caused anemia.  
Consequently the Board finds that a evaluation in excess of 
10 percent for hemorrhoids is not warranted.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether 
they have been raised by the veteran or his representative, 
as required by Schafrath, supra.  In this case, the Board 
finds no other provision upon which to assign increased 
evaluations.  

Based upon a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran's claims for evaluations in excess of 10 percent for 
anxiety disorder and hemorrhoids.  Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against his claims for 
evaluations in excess of 10 percent for anxiety disorder and 
hemorrhoids.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


Extraschedular Consideration

With respect to the veteran's claims, the Board observes that 
in light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record, and to identify all potential theories 
of entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

The Board notes that the RO provided the veteran with the 
criteria under 38 C.F.R. § 3.321(b)(1) (2000) for assignment 
of an increased evaluation on an extraschedular basis, and 
determined that the veteran's disability picture was not 
unusual or exceptional in nature such as to warrant 
assignment of an extraschedular evaluation. 

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this case, the Board cannot 
conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
preclude the use of the regular rating criteria.  In fact, 
the veteran has not sought treatment for his service-
connected disabilities.  In addition he has been retired from 
self-employment as a watch repairman for many years. 




Therefore, the regular schedular standards as applied to the 
veteran's case adequately compensate him for the demonstrated 
level of impairment produced by his anxiety disorder and 
hemorrhoids.  No evidentiary basis has been presented upon 
which to predicate referral of the veteran's case to the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service for consideration of 
extraschedular evaluation.

Service Connection for Arthritis of Both Shoulders

As stated earlier, Section 5107 of Title 38, United States 
Code unequivocally places an initial burden upon the veteran 
to produce evidence that his claim is well grounded; that is, 
that his claim is plausible.  Grivois, supra; Grottveit, 
supra.  Because the veteran has failed to meet this burden, 
the Board finds that his claim of entitlement to service 
connection for arthritis of both shoulders (claimed as 
bilateral shoulder injury) must be denied as not well 
grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

The threshold question to be answered is whether the veteran 
has presented a well-grounded claim; that is, a claim which 
is plausible.  If he has not presented a well-grounded, his 
appeal must fail, and there is no duty to assist him further 
in the development of his claim as any such additional 
development would be futile.  Murphy, supra. 

In this case, competent medical evidence fails to establish 
that the veteran had arthritis of both shoulders or incurred 
a bilateral shoulder injury during service.  

Service medical records are devoid of a bilateral arthritic 
condition of the shoulders or of a bilateral shoulder injury.  
In-service hospital treatment records show a complaint of 
shoulder pain on one occasion, but there is no evidence of 
treatment or a diagnosis of a shoulder disorder related to 
the veteran's claimed current shoulder disorder.

Post-service medical records are devoid of any treatment for 
a bilateral arthritic condition of the shoulders or of a 
bilateral shoulder injury related to service.  The veteran 
has submitted no competent medical evidence that establishes 
a link between his claimed current bilateral shoulder 
disorder and service.  See Caluza, supra.  Since there is no 
medical nexus between the claimed bilateral disorder and 
service by competent medical authority, the veteran's claim 
for entitlement to service connection for arthritis of both 
shoulders (claimed as bilateral shoulder injury) is not well 
grounded.

In addition, the only evidence, which the veteran has 
submitted, which supports a finding of a nexus for his 
claimed pathology to service is his own assertions.  Lay 
persons, however, cannot provide evidence of such a nexus, 
inasmuch as "lay persons are not competent to offer medical 
opinions."  Grottveit, supra; see also Meyer v. Brown, 9 Vet. 
App. 425 (1996); Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(en banc); Grivois, supra; Espiritu, supra.  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's left knee disability is related to a disease or 
injury incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

Moreover, the veteran asserted that his claimed current 
bilateral shoulder disorder is a result of the rigors of 
infantry training and frequent shots of cortisone upon 
complaints of shoulder pain.  There is no medical evidence of 
record that shows that he was administered cortisone while in 
the service.  In fact, there is no in-service treatment of a 
bilateral shoulder injury.  


The veteran stated that Dr. Y treated him for a shoulder 
disorder within a year following service.  He could not 
recall the names of other physicians who allegedly provided 
treatment.  Medical records received from Dr. Y do not show 
treatment for a bilateral shoulder disorder but for heart 
disease.

Although evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, the exception to this principle is 
where the evidentiary assertions are inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

This exception applies to the assertions by the veteran where 
the medical evidence of record does not substantiate any such 
assertions and also to his lay assertions where he contends 
that there is an etiological link between current symptoms of 
a bilateral shoulder disorder and service.  Inasmuch as the 
veteran is required to submit competent evidence of a causal 
nexus between any in-service incurrence and his bilateral 
shoulder disorder, in the absence of any competent medical 
evidence of a nexus to service, the claim for service 
connection for arthritis of both shoulders (claimed as 
bilateral shoulder injury) is not plausible, and must be 
denied as not well grounded.

Furthermore, the veteran has not shown that a chronic 
bilateral shoulder disorder was present during service.  He 
stated that he carried heavy machine guns which caused 
painful shoulders, and he was treated for same during 
service.  There is no medical record in the claims file 
showing that he received treatment for symptoms of his 
claimed bilateral shoulder disorder from the time of his 
military service to the present time.  When chronicity is not 
shown in service, if there is a showing of continuity of 
symptomatology since service and medical evidence of a nexus 
between the current disability and the reported symptoms, a 
claim will be found to be well grounded.  See 38 C.F.R. 
§ 3.303(b) and Savage, supra.  

Here, the record is absence any medical records of a 
diagnosis or treatment for symptoms of a bilateral shoulder 
condition, and as such, it is evidence highly probative 
against a grant of service connection based on continuity of 
symptomatology.  See Savage, supra.

As there are no grounds upon which to predicate a grant the 
benefit sought on appeal, the claim for service connection 
for arthritis of both shoulders (claimed as bilateral 
shoulder injury) must be denied.

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Grottveit, supra at 93; 38 C.F.R. § 3.159(a) 
(2000).  

The Board finds that the RO advised the veteran of the 
evidence necessary to establish a well grounded claim, and he 
has not indicated the existence of any post-service medical 
evidence that has not already been requested and/or obtained 
that would well ground his claim.  38 U.S.C.A. § 5103(a) 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection "plausible."  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection for arthritis 
of both shoulders (claimed as bilateral shoulder injury) is 
not well grounded, the doctrine of reasonable doubt has no 
application to his claim.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
anxiety disorder is denied.

Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids is denied.

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for arthritis of both 
shoulders (claimed as bilateral shoulder injury), the appeal 
is denied



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

